DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/06/2018, 1/11/2019,7/14/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                                                                       Response to Amendment

The amendment filed 05/04/2022 has been entered.  As directed, claims 2,5,6-9,12-13,16 have been amended, no claims have been canceled, claim 18 added. Thus claims 1-18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/08/2022. 

	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Ikeda U.S 20160151993.

1. A dissimilar metal member (fig.1; 10 and 20) comprising: a first metallic material (fig.1,10; page.8.para.204; stainless steel) including a bonding portion (fig.1,12; bonding surface), the bonding portion including a pattern (fig.6; vertical-line shape pattern) formed by a laser (page.8, para.204; laser); and a second metallic material (fig.1,20; page.8, para.207; aluminum) bonded to the bonding portion of the first metallic material by die casting (page.8, para.207,208; molten metal constituting the second metal molded article permeates into the groove in first metal by die-casting), wherein a portion of the second metallic material forming contact with the bonding portion of the first metallic material forms a reverse negative of the pattern(fig.4, 30; page.8, para.208; second metal permeates into open hole in first metal formed as reverse negative of the pattern) 
examiner note: page.8, para.212; first and second metal molded articles may be a composite molded article that is in the same bonding state as the metal molded article 10 and molded article 20 shown in FIGS. 1(a).
2. The dissimilar metal member of claim 1, wherein the first metallic material includes at least one of aluminum (AL), stainless steel (SUS), titanium (Ti), ceramic, and amorphous metal (fig.1,10; page.8.para.204; stainless steel).

3.The dissimilar metal member of claim 1, wherein a shape of the pattern includes at least one of a lattice shape, a diamond shape, a repeated vertical-line shape, and a repeated horizontal-line shape (fig.6, a repeated vertical-line shape).

4. The dissimilar metal member of claim 1, wherein the second metallic material may include at least one of aluminum AL and magnesium MG (fig.1,20; page.8, para.207; aluminum).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S 20160151993 in further view of Tang US 20180109657.

Ikeda teaches the invention as discussed above, but is silent on CNC process, injecting nonmetallic material and surface processing.

Tang teaches:
5. The dissimilar metal member of claim 1, wherein a first CNC (Computerized Numerical Control) process is performed on the first and second metallic materials after die casting (fig.8, S203; CNC process after S202 die casting), a nonmetallic material is applied to the first and second metallic materials by insert injection molding after the first CNC process (fig.8, S205; page.3; par0040; plastic insert injections molding after S203; page.3, par.0043, line 4-6; plastic (as nonmetallic material) 30 applied to 10 and 20), a second CNC process is performed after the nonmetallic material is applied to the first and second metallic materials by insert injection molding (fig.8, S206; page.3, par.0044; CNC process after S205), and surface processing is performed on the first and second metallic materials after the second CNC process (fig.8. S207; page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment which is after S206).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda in view of Yang by using CNC process, injecting nonmetallic material and processing a surface as taught by Tang in order to providing a subsequent processing after two metals bonded together. CNC process provides a precise cutting or drilling for two metallic materials to form a desired shape and hole; injecting nonmetallic material can tightly bonding the plastic to the metal; surfacing process obtain a better appearance due to the existence of chromatic aberration. 

6. The dissimilar metal member of claim 1, wherein the first and second metallic materials have surfaces that are processed by at least one of depositing, anodizing, and coating (page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment as coating; examiner note: the housing 100 will be treated by anodic oxidation is considered as all surfaces in first and second metallic materials).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda by using anodic oxidation for surface of first and second metal as taught by Tang in order to obtaining a better appearance due to the existence of chromatic aberration.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S 20160151993 in view of Tang US 20180109657 in further view of Yang US 20160187925.

Ikeda in view of Tang teaches the invention as discussed above, but is silent on inject and a mold.
Yang teaches:
7. The dissimilar metal member of claim 1, wherein the second metallic material is formed and bonded to the first metallic material by performing die casting (see Ikeda discussed above) that injects (fig.6,51; page.2,56; The frame 33 is placed in a casting mold. Liquid metal material is injected into a cavity of the casting mold to form the first portion 51 connected to the frame 33) molten metal so that the molten metal flows to the pattern (see Ikeda; fig.5, page.8, para.0208; fig.6; molten metal permeates into pattern) after the first metallic material is inserted into a mold (fig.6, 302).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda by using inject liquid metal to into a mold as taught by Yang in order to bonding two metal materials to form a desired shape or dispose at a certain position; In addition, injecting liquid metal/molten metal will provide high pressure that force the liquid metal flow into the grooves of pattern or grooves in the first metal.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S 20160151993.

18. The dissimilar metal member of claim 1, wherein a power of the laser is 20W, and the power at 20W corresponds to a depth of the pattern being in a range of 100μm ~ 400μm (page.6, para.0153; laser power 4-4000W, page.4, para.0115; depth 50-500μm).

However, the court have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation(MPEP 2144.05 II(a)).
	In this case, a certain power to produce a range of depth of pattern, but the prior art is silent that a power of the laser is 20W, and the power at 20W corresponds to a depth of the pattern being in a range of 100μm ~ 400μm. However, the court have said that having an optimal or workable range is not inventive. Varying the depth of the pattern by certain laser power is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the depth of the pattern in the first metallic material by certain power in order to producing desired depth of pattern for bonding two metals by die casting. The deeper pattern can be provided more stronger bonding for thicker metals; the shallower pattern can be provided weaker bonding for thinner metal; it depends on the requirement of manufacture of metallic material; the depth also depend on the laser type, focal position, pulse energy, beam shape, and intensity.  Therefore, a certain power to produce a range of depth of pattern is recognized in the art to be a result effective variable.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S 20160151993 in view of Yang US 20160187925.

Ikeda teaches:
8. A method of manufacturing a dissimilar metal member (page.8,para.203), the method comprising: laser etching (page.8, para.204) a pattern (fig.6) at a bonding portion (fig.1, 12) of a first metallic material (fig.1,10); 

9. The method of claim 8, wherein the first metallic material includes at least one of aluminum (AL), stainless steel (SUS), titanium (Ti), ceramic, and amorphous metal (fig.1,10; page.8. para.204; stainless steel).

10. The method of claim 8, wherein a shape of the pattern includes at least one of a lattice shape, a diamond shape, a repeated vertical-line shape, and a repeated horizontal- line shape (fig.6, a repeated vertical-line shape).

11. The method of claim 8, wherein the second metallic material may include at least one of aluminum AL and magnesium MG (fig.1,20; page.8, para.207; aluminum).

Ikeda teaches the invention as discussed above, but is silent on inject and a mold.

Yang teaches:
Regarding claim 8, injecting (fig.6,51; page.2,56; The frame 33 is placed in a casting mold. Liquid metal material is injected into a cavity of the casting mold to form the first portion 51 connected to the frame 33) molten metal into a mold causing the molten metal to flow to the pattern to form a reverse negative of the pattern (see Ikeda; fig.5, page.8, para.0208; fig.6; molten metal permeates into pattern); and cooling the molten metal (see Ikeda; page.8, para.209), thereby forming a second metallic material (fig.1,20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda by using inject liquid metal to into a mold as taught by Yang in order to bonding two metal materials to form a desired shape or dispose at a certain position; In addition, injecting liquid metal/molten metal will provide high pressure that force the liquid metal flow into the grooves of pattern or grooves in the first metal.

Claim 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S 20160151993 in view of Yang US 20160187925 in further view of Tang 20180109657.

Ikeda in view of Yang teaches the invention as discussed above, but is silent on CNC process, injecting nonmetallic material and processing a surface.

12. The method of claim 8, further comprising: performing a first CNC (Computerized Numerical Control) process (fig.8, S203; CNC process after bonding two metals by die-casting) on the first and second metallic materials bonded after cooling the molten metal (see Ikeda; fig.1,10 and 20; page.8, para.209; it would be obvious for performing first CNC after cooling because molten metal turn to solid after cooling), injecting a nonmetallic material, causing the nonmetallic material to apply to the first and second metallic materials after the first CNC process (fig.8, S205; plastic insert injections molding after S203; page.3, par.0043, line 4-6; plastic 30 applied to 10 and 20), performing a second CNC process after the nonmetallic material is applied to the first and second metallic materials (fig.8, S206; page.3; par.0044; CNC process after S205), and processing a surface on the first and second metallic materials after the second CNC process (fig.8. S207; page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment which is after S206).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda in view of Yang by using CNC process, injecting nonmetallic material and processing a surface as taught by Tang in order to providing a subsequent processing after two metals bonded together. CNC process provides a precise cutting or drilling for two metallic materials to form a desired shape and hole; injecting nonmetallic material can bond the plastic to the metal; surfacing process obtain a better appearance due to the existence of chromatic aberration. 

13. The method of claim 12, wherein the processing of the surface on the first and second metallic materials comprises at least one of depositing, anodizing, and coating (page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment as coating; examiner note: the housing 100 will be treated by anodic oxidation is considered as all surfaces in first and second metallic materials).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda in view of Tang by using anodic oxidation for surface of first and second metal as taught by Tang in order to obtaining a better appearance due to the existence of chromatic aberration.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S 20160151993 in view of Yang US 20160187925.

Ikeda teaches:
14. A dissimilar metal member (fig.1; 10 and 20) comprising: a first metallic material (fig.1,10; page.8.para.204; stainless steel) including a bonding portion (fig.1,12; bonding surface) and including stainless steel (SUS); a pattern (fig.6) formed at the bonding portion by a laser (page.8, para.204; laser), wherein a depth of the pattern is less than 500μm (page.4, para.0115; 50-500μm); and a second metallic material (fig.1,20; page.8, para.207; aluminum) formed by performing die casting (page.8, para.207,208; molten metal constituting the second metal molded article permeates into the groove in first metal by die-casting);

Ikeda teaches the invention as discussed above, but is silent on inject and a mold.

Regarding claim 14, injects (fig.6,51; page.2,56; The frame 33 is placed in a casting mold. Liquid metal material is injected into a cavity of the casting mold to form the first portion 51 connected to the frame 33) molten metal including aluminum (AL) (see Ikeda teaches above) after inserting the first metallic material into a mold (fig.6, 302) so that the molten metal flows to the pattern and is bonded to the first metallic material (page.8, para.207,208; molten metal constituting the second metal molded article permeates into the groove in first metal), wherein a portion of the second metallic material forming contact with the bonding portion (fig.1,12) of the first metallic material forms a reverse negative of the pattern (see Ikeda; fig.5, page.8, para.0208; fig.6; molten metal permeates into pattern forms a reverse negative of the pattern).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda by using inject liquid metal to into a mold as taught by Yang in order to bonding two metal materials to form a desired shape or dispose at a certain position; In addition, injecting liquid metal/molten metal will provide high pressure that force the liquid metal flow into the grooves of pattern or grooves in the first metal.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S 20160151993 in further view of in view of Yang US 20160187925 and in further view of Yuki US 20150027655.

Ikeda in further view of Yang teaches the invention as discussed above, but is silent on lattice shape.

Yuki teaches:
	
15.The dissimilar metal member of claim 14, wherein a shape of the pattern includes a lattice shape (fig.2c).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Ikeda in view of Yang vertical-line shape with Yuki lattice shape, because the substitution of one known element for another would have yielded predictable results of bonding the second metallic metal to first metallic metal.

Claim 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S 20160151993 in view of Yang US 20160187925 in further view of Tang 20180109657 and in further view of Yuki US 20150027655.

Ikeda teaches:
16. A method of manufacturing a dissimilar metal member (page.8, para.203), the method comprising: forming a pattern (fig.6) at a bonding portion (fig.1,12) of a first metallic material (fig.1,10) using a laser (page.8, para.204)

Ikeda teaches the invention as discussed above, but is silent on inject and a mold.

Yang teaches:
Regarding claim 16, injecting (fig.6,51; page.2,56; The frame 33 is placed in a casting mold. Liquid metal material is injected into a cavity of the casting mold to form the first portion 51 connected to the frame 33) molten metal including aluminum (AL) (see Ikeda; fig.1,20; page.8, para.207; aluminum) into a mold (fig.6, 302) so that the molten metal flows to the pattern (see Ikeda; fig.5, page.8, para.0208; fig.6; molten metal permeates into pattern) after inserting the first metallic material into the mold (fig.6, 302), thereby forming and bonding a second metallic material to the first metallic material (see Ikeda, fig.1, 10 and 20), wherein a portion of the molten metal forming contact with the bonding portion of the first metallic material forms a reverse negative of the pattern (see Ikeda; fig.5, page.8, para.0208; fig.6; molten metal permeates into pattern forms a reverse negative of the pattern). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda by using inject liquid metal to into a mold as taught by Yang in order to bonding two metal materials to form a desired shape or dispose at a certain position; In addition, injecting liquid metal/molten metal will provide high pressure that force the liquid metal flow into the grooves of pattern or grooves in the first metal.

Ikeda teaches the invention as discussed above, but is silent on CNC process, injecting nonmetallic material and processing a surface.

Yang teaches:
Regarding claim 16, performing a CNC (Computerized Numerical Control) process on the first and second metallic materials (fig.8, S203; fig.8, S206); and performing a surface processing on the first and second metallic materials (fig.8. S207).

17. The method of claim 16, wherein performing of the CNC process on the first and second metallic materials comprises: performing a first CNC process on the first and second metallic materials bonded after die casting (fig.8, S203; CNC process after S202 die casting), insert injecting a nonmetallic material into another mold, thereby applying the nonmetallic material to the first and second metallic materials after the first CNC process (fig.8, S205; page.3; par0040; plastic insert injections molding after S203; page.3, par.0043, line 4-6; plastic 30 is applied to 10 and 20), performing a second CNC process after the nonmetallic material is applied to the first and second metallic materials (fig.8,S206; page.3; par.0044; CNC process after S205), and processing the surface of the first and second metallic materials after the second CNC process (fig.8. S207; page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment which is after S206).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Ikeda in view of Yang by using CNC process, injecting nonmetallic material and processing a surface as taught by Tang in order to providing a subsequent processing after two metals bonded together. CNC process provides a precise cutting or drilling for two metallic materials to form a desired shape and hole; injecting nonmetallic material can bond the plastic to the metal; surfacing process obtain a better appearance due to the existence of chromatic aberration.

Ikeda in view of Yang in further view of Tang teaches the invention as discussed above, 
but is silent on lattice shape.

Yuki teaches:
Regarding claim 16, including a lattice shape (fig.2c);
	including the lattice shape (fig.2c).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Ikeda in further view of Yang in further view of Tang vertical-line shape with Yuki lattice shape, because the substitution of one known element for another would have yielded predictable results of bonding the second metallic metal to first metallic metal.

Response to Arguments

Applicant’s arguments, see page.8-9, filed 5/4/2022, with respect to the rejection(s) of claim(s) 1-17 under the statutory basis for the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11157040, US 10153799, US 9988725,US 2017/0142239, US 5858056

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI . HAO/
Examiner Art Unit 3761


/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761